 Case 2:20-cv-00154-TS Document 38 Filed 06/17/21 PageID.1335 Page 1 of 17




                          IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

 KATHRYN BUTLER,                                       MEMORANDUM DECISION AND
                                                       ORDER GRANTING DEFENDANT’S
                         Plaintiff,                    MOTION FOR SUMMARY JUDGMENT
 v.

 SALT LAKE CITY SCHOOL DISTRICT,
                                                      Case No. 2:20-CV-154 TS
                         Defendant.
                                                      District Judge Ted Stewart


       This matter is before the Court on Defendant Salt Lake City School District’s Motion for

Summary Judgment. For the reasons discussed below, the Court will grant the Motion.

                                          I. BACKGROUND

       Plaintiff Kathryn Butler was, at all relevant times, the athletic director at East High

School (“East High”), a high school within the Salt Lake City School District (the “District”).

She also taught health until 2010. Dr. Paul Sagers was the principal at East High from 2007 to

2015. Plaintiff retired in June 2010. The parties dispute Sagers’ involvement in Plaintiff’s

decision to retire, with Plaintiff asserting that Sagers pressured her to retire 1 and Sagers denying

any role. 2 Regardless, Plaintiff’s retirement allowed East High to hire its preferred choice of

football coach—Brandon Matich—who was able to take over the classes previously taught by

Plaintiff since he was endorsed for health. 3



       1
           Docket No. 24 Ex. 1, at 25:20–23.
       2
           Docket No. 24, Ex. 2, at 68:10–12.
       3
           Id. at 73:14–19, 78:11–17.


                                                  1
 Case 2:20-cv-00154-TS Document 38 Filed 06/17/21 PageID.1336 Page 2 of 17




       After her retirement, Plaintiff applied for the athletic director position she had previously

held, which was a half-time position. Sagers recommended Plaintiff and the District hired her. 4

Plaintiff was hired provisionally and then, per District policy, had to re-apply for the position

over the next few years until she obtained career status. 5 Sagers recommended her each time. In

addition to re-applying, the District required Plaintiff to become ESL certified. 6

       As part of her duties as athletic director, Plaintiff, in conjunction with the coaches and

principal, was responsible for determining player eligibility.7 In 2012, four football players were

determined to be ineligible to play during the championships after the school had deemed them

eligible to play. This was traumatic for the players involved and affected the entire team. 8

Plaintiff contends that Sagers suggested she resign because of this issue. 9 Sagers disputes that he

asked Plaintiff to resign, and Plaintiff ultimately did not. As a result of the player eligibility

issue, East High was sanctioned by the Utah High School Activities Association. 10 The

Associate Superintendent of the District also issued a letter of reprimand, blaming Plaintiff,

Sagers, and Matich for the issue. 11 Despite this, in 2013, Sagers again recommended Plaintiff be




       4
           Docket No. 24 Ex. 6.
       5
           Docket No. 24 Ex. 1, at 41:18–42:11.
       6
           Id. at 44:17–21.
       7
           Id. at 53:11–16; Docket No. 24 Ex. 2, at 35:8–36:13.
       8
           Docket No. 24 Ex. 1, at 82:1–3; Docket No. 24 Ex. 2, at 103:9–16.
       9
           Docket No. 24, Ex. 1, at 82:6–7.
       10
            Id. at 101:24–102:2; Docket No. 24 Ex. 2, at 104:2–3.
       11
            Docket No. 24 Ex. 13.


                                                   2
 Case 2:20-cv-00154-TS Document 38 Filed 06/17/21 PageID.1337 Page 3 of 17




hired, this time on a permanent basis. 12 After this incident, Sagers played a more active role in

determining player eligibility and continued to find mistakes by Plaintiff in the process. 13

       During the 2014-2015 school year, Sagers stated he had difficulty communicating with

Plaintiff and she seemed to be “missing in action.” 14 Sagers communicated with Plaintiff mostly

by radio. 15 Plaintiff admitted that she would sometimes turn her radio down and forget to turn it

back up. 16 While Plaintiff stated that she was always available by phone, she knew that radio

was Sagers’ preferred method of communication. 17 Sagers testified that because he could not

contact Plaintiff he requested a written schedule from her so he could know where she was, 18 but

she failed to provide one. 19 Plaintiff disputes that Sagers requested a written schedule and, 20

regardless, he would have received a written schedule from her at the beginning of the school

year during a meeting Plaintiff held with the coaches, as her schedule was included on the

agendas and the agendas show that Sagers was present. 21




       12
            Docket No. 24 Ex. 2, at 89:11–13, 104:11–17.
       13
            Id. at 137:10–141:12, 214:9–11.
       14
            Id. at 96:11.
       15
            Id. at 47:5–19.
       16
            Docket No. 24 Ex. 1, at 58:17–59:8.
       17
            Id. at 115:24 (“the radio was his MO”)
       18
            Docket No. 24 Ex. 2, at 95:21–25.
       19
            Id. at 91:1–92:9.
       20
            Docket No. 24 Ex. 1, at 68:13–18.
       21
            Docket No. 33 Ex. N.


                                                  3
 Case 2:20-cv-00154-TS Document 38 Filed 06/17/21 PageID.1338 Page 4 of 17




        Sagers also testified that Plaintiff missed a number of weekly meetings held by the school

administration. 22 Plaintiff admits to missing three meetings, the absences for two of which were

due to her duties as athletic director. 23 In addition to these issues, Sagers received complaints

about buses not being available for athletics. 24 Arranging for busses was also one of Plaintiff’s

responsibilities as athletic director. 25

        At the end of the 2014-2015 school year, Sagers decided to reassign Plaintiff from being

the athletic director to teaching health. 26 Sagers informed Plaintiff of the decision during

Plaintiff’s end-of-year “collaborative” (a meeting to review and discuss Plaintiff’s performance).

During that meeting, Sagers marked Plaintiff as “effective” on her performance evaluation. 27
                                                                                           28
Sagers testified that he believed Plaintiff would be effective in her role as a teacher.        He also

explained that marking Plaintiff anything less than effective would have triggered a plan of




        22
             Docket No. 24 Ex. 2, at 92:14–20.
        23
             Docket No. 33 Exs. O, FF ¶ 20.
        24
           Docket No. 24 Ex. 2, at 144:1–146:24, 147:19–148:15, 149:8–13. Plaintiff mistakenly
states that the complaints about bussing were made by the football and basketball coaches
(Matich and Lowe) and that those coaches had a role in the adverse action against her. Docket
No. 33, at 25. However, Sagers testified that the complaints came from the football and baseball
coaches. Docket No. 24 Ex. 2, at 149:23–150:7. There is no evidence that the baseball coach
played any role in Sagers’ decision to reassign Plaintiff. Sagers also identified bussing issues at
a softball tournament. Id. at 147:19–148:15. There is no indication that the softball coach
played any role in Plaintiff’s reassignment.
        25
             Docket No. 24 Ex. 1, at 16:7, 53:20.
        26
             Docket No. 24 Ex. 2, at 133:14–18.
        27
             Docket No. 24 Ex. 15.
        28
             Docket No. 24 Ex. 2, at 154:18–21.


                                                    4
 Case 2:20-cv-00154-TS Document 38 Filed 06/17/21 PageID.1339 Page 5 of 17




assistance, which would not have made sense because he was removing Plaintiff from the

athletic director position so she would no longer be performing the same duties. 29

        After Plaintiff was reassigned, it was announced that Sagers was relocating to West High

School and Greg Maughan became acting principal at East High. Plaintiff requested Maughan

reverse Sagers’ reassignment, 30 which he declined. 31 Plaintiff then transferred to Innovations

High School to teach health. 32 After Plaintiff transferred, Maughan posted the athletic director

position through a “priority to present staff,” asking for interested employees to apply. 33 Skip

Lowe, East High’s basketball coach, was the only employee to respond and was hired as the

athletic director. 34

        Plaintiff brings claims of sex and age discrimination based on her reassignment from

athletic director to health teacher. She also asserts a hostile work environment claim based on

Sagers’ treatment of her during his tenure as principal.

                             II. SUMMARY JUDGMENT STANDARD

        Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” 35 In

considering whether a genuine dispute of material fact exists, the Court determines whether a



        29
             Id. at 154:22–157:4, 157:16–158:8.
        30
             Docket No. 33 Ex. R.
        31
             Docket No. 24 Ex. 14.
        32
             Docket No. 24 Ex. 18.
        33
             Docket No. 24 Ex. 19.
        34
             Docket No. 24 Exs. 19, 20.
        35
             FED. R. CIV. P. 56(a).


                                                  5
 Case 2:20-cv-00154-TS Document 38 Filed 06/17/21 PageID.1340 Page 6 of 17




reasonable jury could return a verdict for the nonmoving party in the face of all the evidence

presented. 36 The Court is required to construe all facts and reasonable inferences in the light

most favorable to the nonmoving party. 37

                                         III. DISCUSSION

A.     SEX AND AGE DISCRIMINATION

       Title VII makes it unlawful for an employer “to discharge any individual, or otherwise to

discriminate against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s . . . sex.” 38 The Age Discrimination in

Employment Act states that it is “unlawful for an employer . . . to discharge any individual or

otherwise discriminate against any individual with respect to his compensation, terms,

conditions, or privileges of employment, because of such individual’s age.” 39

       Under the burden-shifting framework of McDonnell Douglas Corp. v. Green, 40 “the

plaintiff bears the initial burden of establishing a prima facie case of sex discrimination,

whereupon the burden shifts to the employer to articulate a legitimate, nondiscriminatory reason




       36
          See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986); Clifton v. Craig, 924
F.2d 182, 183 (10th Cir. 1991).
       37
          See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986);
Wright v. Sw. Bell Tel. Co., 925 F.2d 1288, 1292 (10th Cir. 1991).
       38
            42 U.S.C. § 2000e-2(a)(1).
       39
            29 U.S.C. § 623(a)(1).
       40
            411 U.S. 792, 802–04 (1973).


                                                  6
 Case 2:20-cv-00154-TS Document 38 Filed 06/17/21 PageID.1341 Page 7 of 17




for the discharge, and then back to the plaintiff to show that the stated reason is pretextual.” 41

The same burden-shifting framework applies to Plaintiff’s age discrimination claim. 42

        The plaintiff in both ADEA and Title VII cases bears the initial burden of setting
        forth a prima facie case of discrimination. The elements of each closely parallel
        the other. In either case the plaintiff must show: 1) she is a member of the class
        protected by the statute; 2) she suffered an adverse employment action; 3) she was
        qualified for the position at issue; and 4) she was treated less favorably than others
        not in the protected class. 43

        Plaintiff is a member of the classes protected by the statutes, she was qualified for the

athletic director position, she was reassigned from that position, and the position was filled by a

younger male with arguably inferior credentials. Based upon this, the Court will assume that she

has presented a prima facie case.

        Next, “the defendant must articulate a legitimate, nondiscriminatory reason for the

adverse employment action suffered by the plaintiff.” 44 Defendant can meet this “exceedingly

light” 45 burden by providing “‘admissible evidence’ of a ‘legally sufficient’ explanation for the

employment action that raises a genuine issue of material fact ‘as to whether [the defendant]

discriminated against the plaintiff.’” 46




        41
             Argo v. Blue Cross & Blue Shield of Kan., Inc., 452 F.3d 1193, 1201 (10th Cir. 2006).
        42
             See Jones v. Okla. City Pub. Sch., 617 F.3d 1273, 1278 (10th Cir. 2010).
        43
             Sanchez v. Denver Pub. Schs., 164 F.3d 527, 531 (10th Cir. 1998).
        44
       DePaula v. Easter Seals El Mirador, 859 F.3d 957, 970 (10th Cir. 2017) (citing
McDonnell Douglas, 411 U.S. at 802)).
        45
          Williams v. FedEx Corp. Servs., 849 F.3d 889, 900 (10th Cir. 2017) (quoting E.E.O.C.
v. C.R. England, Inc., 644 F.3d 1028, 1043 (10th Cir. 2011)).
        46
         DePaula, 859 F.3d at 970 (10th Cir. 2017) (quoting Tex. Dep’t of Cmty. Affairs v.
Burdine, 450 U.S. 248, 255 (1981)) (alteration in original).


                                                  7
 Case 2:20-cv-00154-TS Document 38 Filed 06/17/21 PageID.1342 Page 8 of 17




       Sagers testified that he had three primary reasons for the reassignment. First, he

described Plaintiff as “missing in action.” 47 More specifically, Sagers complained that Plaintiff

was unreachable by radio, failed to provide him a written schedule, and missed a number of

meetings. Second, Sagers identified issues with Plaintiff’s handling of player eligibility. Third,

Sagers stated that there were issues with bussing. These are legitimate, nondiscriminatory

reasons that support the decision to reassign Plaintiff. Therefore, the burden shifts back to her to

demonstrate pretext.

       “To establish pretext, [Plaintiff] must present ‘evidence of such weaknesses,

implausibilities, inconsistencies, incoherencies, or contradictions in the employer’s proffered

legitimate reasons for its action that a reasonable factfinder could rationally find them unworthy

of credence and hence infer that the employer did not act for the asserted non-discriminatory

reasons.’” 48 “In determining whether the proffered reason for a decision was pretextual, we

examine the facts as they appear to the person making the decision, we do not look to the

plaintiff’s subjective evaluation of the situation.” 49 The Court must consider whether the

employer honestly believed the reasons given for termination and whether the employer acted in




       47
            Docket No. 24 Ex. 2, at 96:11.
       48
         Proctor v. United Parcel Serv., 502 F.3d 1200, 1209 (10th Cir. 2007) (quoting Argo,
452 F.3d at 1203).
       49
            C.R. England, Inc., 644 F.3d at 1044 (internal quotations and citations omitted).


                                                  8
 Case 2:20-cv-00154-TS Document 38 Filed 06/17/21 PageID.1343 Page 9 of 17




good faith. 50 However, the Court “may not second guess the business judgment of the

employer,” 51 or consider whether its reasons were “wise, fair, or correct.” 52

       Attempting to demonstrate pretext, Plaintiff attacks the reasons provided by Sagers.

Plaintiff asserts that she did provide Sagers a written schedule. In support, Plaintiff points to

agendas from yearly meetings she had with the head coaches, which contained her schedule.

Plaintiff points to evidence that Sagers also presented at these meetings and therefore would have

had access to her schedule. This evidence does not contradict Sagers’ testimony because it does

not demonstrate that Plaintiff ever responded to Sagers’ alleged request that she provide him a

written schedule. The schedules Plaintiff claims to have supplied were contained in agendas for

the yearly coaches’ meeting and were not prepared in response to Sagers’ purported request.

Further, there is no evidence that Sagers received the agendas, only that he presented at those

meetings.

       Plaintiff next disputes Sagers’ statement that she missed Monday meetings. Plaintiff

provides a document listing her work hours for the 2014-2015 school year that shows she missed

three Monday meetings and two out of those three absences were due to her work as athletic

director. Again, this evidence does not contradict Sagers’ testimony. While there may have

been valid reasons for Plaintiff missing these meetings, it does not change the fact that she was

absent from them.




       50
            Swackhammer v. Sprint/United Mgmt. Co., 493 F.3d 1160, 1170 (10th Cir. 2007).
       51
            Dewitt v. Sw. Bell Tel. Co., 845 F.3d 1299, 1307 (10th Cir. 2017).
       52
         Rivera v. City & Cty. of Denver, 365 F.3d 912, 925 (10th Cir. 2004) (internal
quotations and citations omitted).


                                                  9
Case 2:20-cv-00154-TS Document 38 Filed 06/17/21 PageID.1344 Page 10 of 17




        Plaintiff also attempts to refute Sagers’ claim that she was missing in action by stating

that she could have been reached by phone. However, Plaintiff admits that she would turn her

radio down and forget to turn it back up, despite being aware that the radio was Sagers’ preferred

method of communication. Even if Sagers could have made attempts to contact Plaintiff by

other means, she was not making herself readily available by the means through which she knew

Sagers communicated.

        Plaintiff further argues that Sagers could have taken other actions to resolve his concerns

about her being “missing in action,” like scheduling meetings with Plaintiff, providing her a set

schedule, issuing written warnings, or taking disciplinary action. This argument essentially asks

the Court to second-guess Sagers’ judgment, which it cannot do. Sagers had legitimate, non-

discriminatory reasons for his decision to reassign. It is not the Court’s role to determine

whether Sagers could or should have been taken other steps.

        Plaintiff goes on to attack the other two reasons provided by Sagers’ to support his

decision to reassign Plaintiff: issues with player eligibility determinations and bussing. With

respect to player eligibility, Plaintiff argues that her errors were “in only a fraction of the

calculations” and that Sagers testified that eligibility issues were not the primary reason for

reassignment. 53

        Plaintiff is correct that there were only a small number of eligibility issues. However,

both Plaintiff and Sagers testified that these issues were serious to the students who were deemed




        53
             Docket No. 33, at 25.


                                                  10
Case 2:20-cv-00154-TS Document 38 Filed 06/17/21 PageID.1345 Page 11 of 17




ineligible, the teams for which they played, and the school itself. 54 Thus, even though the errors

were not large in number, they were nevertheless serious and had wide-ranging repercussions.

       Similarly, Plaintiff argues that there were a small number of bussing issues and that there

were reasons unrelated to her as to why a bus may not arrive. Again, Plaintiff is correct that

there were a small number of issues, but those issues were still important. While the bussing

concerns, like the eligibility issues, were not the primary reason for Sagers’ decision, they added

to his reasons for reassignment. 55

       Plaintiff makes a number of other arguments in an attempt to demonstrate pretext. First,

she argues that Skip Lowe was preselected to replace her as athletic director. Plaintiff points to

nothing more than inadmissible hearsay and speculation to support this assertion. Such evidence

is insufficient to withstand summary judgment. 56

       Second, Plaintiff argues that Sagers’ explanation for rating her effective—that he

believed she would be effective as a health teacher—is not credible. However, Plaintiff

oversimplifies Sagers’ explanation. Not only did Sagers testify that he believed Plaintiff would

be effective teaching health, he also stated that rating her anything less than effective would have

triggered a plan of assistance. Sagers did not believe this was appropriate given the fact that

Plaintiff was to be reassigned. There was no need for a plan of assistance to remedy the issues

that led to the reassignment since Plaintiff would no longer be performing the duties that resulted

in those issues.


       54
            Docket No 24 Ex. 1, 82:1–3; Docket No. 24 Ex. 2, at 141:20–142:4.
       55
            Docket No. 24 Ex. 2, at 144:1–146:24, 147:19–148:15, 149:8–13.
       56
          Doan v. Seagate Tech., Inc., 82 F.3d 974, 977 (10th Cir. 1996) (“Speculation . . . will
not suffice for evidence.”)


                                                11
Case 2:20-cv-00154-TS Document 38 Filed 06/17/21 PageID.1346 Page 12 of 17




       Plaintiff also argues that Defendant produced a tampered version of Plaintiff’s

performance review. Defendant did produce a version of the review without the effective rating

shown. It is unclear how this version of Plaintiff’s review came into being. However, there is

nothing to support the notion that the production of this document in this case was in any way

related to Sagers’ decision to reassign Plaintiff. There is no dispute that Sagers rated Plaintiff as

effective during Plaintiff’s last collaborative with him. Had Defendant produced a performance

review with a different rating, Plaintiff’s argument might have more weight, but that is not what

happened. How and why the document came into existence remains a mystery, but it does not

demonstrate pretext.

       Plaintiff’s final argument is that Sagers’ statement that he did not consult with anyone

before making the decision to reassign her 57 is inconsistent with his overall philosophy of being

a “very participatory” 58 principal and is disputed by Maughan, who declined to reconsider

Sagers’ decision. Sagers explained that his general philosophy of being a participatory principal

was not necessarily related to the reassignment process, 59 which is governed by a written

agreement between the school district and the teachers’ union. 60 Thus, Sagers’ statement that he

did not consult with anyone about his decision to reassign Plaintiff is not contradictory.

       Plaintiff also points to a statement from Greg Maughan (who became acting principal

after Sagers transferred to West High) when he declined to reinstate Plaintiff as athletic director.



       57
            Docket No. 24 Ex. 2, at 176:14.
       58
            Id. at 11:10.
       59
            Id. at 184:8–12.
       60
            Docket No. 24 Ex. 5.


                                                 12
Case 2:20-cv-00154-TS Document 38 Filed 06/17/21 PageID.1347 Page 13 of 17




Maughan stated that “[t]he decision to reassign [Plaintiff] was made after careful consideration

and collaboration with the administrative team.” 61 This statement could be read as suggesting

that Sagers did consult with others before making his decision. But it could also be read to

suggest that the administrative team concurred with Sagers’ decision after it was announced,

which is consistent with Sagers’ testimony. 62 Even if Sagers did consult with others before

making the decision to reassign, there is no evidence to support the idea that such consultation

renders the reasons given for Plaintiff’s reassignment unworthy of belief. Instead, it would

provide more support for the notion that there were legitimate, nondiscriminatory reasons for

Plaintiff’s reassignment by showing that others agreed with Sagers’ assessment of Plaintiff’s

performance. Since Plaintiff has failed to show evidence of pretext, summary judgment will be

granted on these claims.

B.     HOSTILE WORK ENVIRONMENT

       Title VII requires a plaintiff to file a charge of discrimination within 300 days “‘after the

alleged unlawful employment practice occurred.’” 63 “A claim is time barred if it not filed within

these time limits.” 64 However, hostile work environment claims “often involve a series of

incidents that span a period of longer than 300 days.” 65 The Supreme Court has held that “as

long as ‘an act’ contributing to a hostile work environment took place no more than 300 days


       61
            Docket No. 24 Ex. 14.
       62
            Docket No. 24 Ex. 2, at 184:11–185:18.
       63
         Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 104–05 (2002) (quoting 42
U.S.C. § 2000e-5(e)(1)).
       64
            Id. at 109.
       65
         Duncan v. Manager, Dep’t of Safety, City & Cty. of Denver, 397 F.3d 1300, 1308 (10th
Cir. 2005).


                                                13
Case 2:20-cv-00154-TS Document 38 Filed 06/17/21 PageID.1348 Page 14 of 17




before the plaintiff filed an EEOC charge, a court may consider the complete history of acts

comprising that hostile work environment.” 66

        “[W]hen analyzing a hostile work environment claim spanning longer than 300 days ‘[a]

court’s task is to determine whether the acts about which an employee complains are part of the

same actionable hostile work environment practice, and if so, whether any act falls within the

statutory time period.’” 67 “[T]here must be a relationship between acts alleged after the

beginning of the filing period and the acts alleged before the filing period . . . .” 68 “[A] series of

alleged events comprises the same hostile environment where ‘the pre- and post-limitations

period incidents involve[d] the same type of employment actions, occurred relatively frequently,

and were perpetrated by the same managers.’” 69 However, “an employer will not be liable when

there is ‘no relation’ between the pre- and post-limitations acts, or if ‘for some other reason, such

as certain intervening action by the employer,’ the later acts are no longer part of the same

hostile work environment claim.” 70

        Defendant argues that the actions Plaintiff complains of that occurred prior to the

limitations period should not be considered because they are not of the same type, were

infrequent, and were separated by intervening actions. The Court agrees. Plaintiff argues that

the Court can consider all the alleged actions because they were all committed by Sagers.



        66
             Id. (citing Morgan, 536 U.S. at 117).
        67
             Id. (quoting Morgan, 536 U.S. at 120) (second alteration in original).
        68
             Id.
        69
             Id. at 1309 (quoting Morgan, 536 U.S. at 120) (second alteration in original).
        70
          Hansen v. SkyWest Airlines, 844 F.3d 914, 923 (10th Cir. 2016) (quoting Morgan, 536
U.S. at 118).


                                                     14
Case 2:20-cv-00154-TS Document 38 Filed 06/17/21 PageID.1349 Page 15 of 17




However, this is not the case. The requirement that Plaintiff repeatedly re-apply for the athletic

director position after she was re-hired in 2010 and the requirement to become ESL certified

were District requirements, not requirements imposed by Sagers. Similarly, Plaintiff cannot

blame Sagers for hiring her as a part-time employee when she knew that the athletic director

position was not a full-time position. Further, other than Plaintiff’s speculation there is no

evidence that Sagers was involved in the decision to hire Skip Lowe as athletic director.

Additionally, there is no evidence that Sagers’ decision to reassign Plaintiff was related to

Sagers’ alleged prior efforts to get Plaintiff to retire or his alleged suggestion that she resign.

Finally, there are a number of intervening actions and large gaps in time that further strain any

connection between these prior events and Sagers’ decision to reassign Plaintiff. Therefore,

these prior events are barred from consideration.

        Even considering all the events of which Plaintiff complains, Plaintiff’s hostile work

environment claim fails. In evaluating a hostile work environment claim, the Court considers the

work atmosphere both objectively and subjectively 71 while keeping in mind that Title VII is not

“a general civility code for the American workplace.” 72 To that end, “run-of-the-mill boorish,

juvenile, or annoying behavior that is not uncommon in American workplaces is not the stuff of

a Title VII hostile work environment claim.” 73 The United States Supreme Court has “made it

clear that conduct must be extreme to amount to a change in the terms and conditions of




        71
             Penry v. Fed. Home Loan Bank of Topeka, 155 F.3d 1257, 1261 (10th Cir. 1998).
        72
             Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 80 (1998).
        73
             Morris v. City of Colo. Springs, 666 F.3d 654, 664 (10th Cir. 2012).


                                                  15
Case 2:20-cv-00154-TS Document 38 Filed 06/17/21 PageID.1350 Page 16 of 17




employment.” 74 These standards are “sufficiently demanding” to ensure that they “filter out

complaints attacking the ordinary tribulations of the workplace, such as the sporadic use of

abusive language, gender-related jokes, and occasional teasing.” 75

        “Conduct that is not severe or pervasive enough to create an objectively hostile or

abusive work environment—an environment that a reasonable person would find hostile or

abusive—is beyond Title VII’s purview.” 76 The harassment’s severity and pervasiveness are

“evaluated according to the totality of the circumstances, considering such factors as the

frequency of the discriminatory conduct; its severity; whether it is physically threatening or

humiliating, or a mere offensive utterance; and whether it unreasonably interferes with an

employee’s work performance.” 77

        As stated, Plaintiff complains about Sagers allegedly pressuring her to retire in 2010, re-

hiring her as a part-time employee and making her re-apply each year (which was a District

policy), requiring her to become ESL certified (again a District policy), allegedly suggesting she

should resign after the eligibility issues were discovered, reassigning her, and replacing her with

a younger male. Plaintiff also complains that Sagers became rude and aloof toward her after the

eligibility issue.78 Putting aside the fact that Sagers was not involved in a number of these

decisions, Plaintiffs’ complaints fail to rise to the level of severity required for a hostile



        74
             Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998).
        75
             Id. (internal quotations and citations omitted).
        76
             Oncale, 523 U.S. at 81 (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)).
        77
          Chavez v. New Mexico, 397 F.3d 826, 832 (10th Cir. 2005) (citations and internal
quotation marks omitted).
        78
             Docket No. 24 Ex. 1, at 103:2–104:18, 106:8–9, 108:8–15.


                                                    16
Case 2:20-cv-00154-TS Document 38 Filed 06/17/21 PageID.1351 Page 17 of 17




workplace claim. Instead, Plaintiff points to the type of annoying behavior that is outside the

reach of Title VII. Therefore, this claim fails.

                                        IV. CONCLUSION

       It is therefore

       ORDERED that Defendant’s Motion for Summary Judgment (Docket No. 24) is

GRANTED.

       DATED this 17th day of June, 2021.

                                               BY THE COURT:



                                               Ted Stewart
                                               United States District Judge




                                                   17
